Citation Nr: 0729631	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from September 1971 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran requested a Travel Board hearing on the VA Form 
9, Appeal to Board of Veterans' Appeals, which was dated in 
July 2005.  On a detailed attachment to the form, the veteran 
reported that he wanted to have a local hearing with a San 
Juan Regional Office Decision Review Officer (DRO).  The 
hearing was subsequently scheduled at the RO in San Juan in 
October 2005, but the veteran did not report for the hearing.  
The veteran made no attempt to reschedule the hearing.  To 
clarify whether the veteran also wished to be scheduled for a 
Board hearing, the Board sent a letter to his last address of 
record in July 2007.  The veteran was informed that if he did 
not respond within 30 days of the date of the letter, it 
would be assumed that he did not want a hearing before a 
Veterans Law Judge and the case would proceed accordingly.  
The Board did not receive a response from the veteran nor was 
the letter returned as undeliverable.  As a result, the Board 
finds that the veteran's request for a Board hearing is 
considered withdrawn. 38 C.F.R. § 20.704(d) (2006).
  

FINDING OF FACT

There exists no competent evidence to show that the veteran 
was diagnosed with or treated for syphilis while in service 
or that syphilis is otherwise related to service.




CONCLUSION OF LAW

Syphilis was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

The Board has reviewed all of the evidence of record in this 
case.  The veteran contends that he contracted syphilis 
during service while in Germany.  A service medical record 
(SMR) dated February 1972 shows that the veteran sought 
treatment at the dermatology clinic.  At that time, the 
veteran had a gram stain positive for gonococcus and was 
treated with Vibramycin while in service.  There exists no 
evidence in the claims file to show that the veteran 
experienced residuals from this incident, nor is there any 
mention of a syphilis diagnosis or treatment in-service.  

The earliest evidence of syphilis is from many years after 
service.  Post-service treatment records indicate that the 
veteran was given a VA Compensation and Pension Examination 
(C&P) in September 2004 in connection with this current 
claim.  Syphilis was initially diagnosed, according to the 
C&P examination, after the completion of routine laboratory 
work required prior to marriage.  At the time of the C&P 
examination, the veteran noted that he was previously treated 
for gonorrhea while in service in 1972.  He also reported 
that he suffered from syphilis while in service.  The veteran 
admitted a post-service history of polysubstance abuse and 
the veteran acknowledged engaging in unprotected sexual 
intercourse while under the influence of illicit drugs as 
well.  According to the veteran's medical history, he had 
been taking penicillin to treat the syphilis for at least 
four months prior to undergoing the C&P examination.

The treating physician also examined the claims file and 
concluded: 

No evidence of diagnosis and/or 
treatment of syphilis was found in claim 
file as occurring during active service.  
Therefore, present condition is 
unrelated to gonorrhea treated during 
active duty.  These are two different 
venereal diseases, caused by different 
micro-organisms, and with very different 
clinical manifestations.

The Board also notes that post-service VA treatment records 
dated February 2005-April 2005 were obtained to support the 
veteran's claim.  These records, however, are unrelated to 
the current claim and deal primarily with the veteran's 
treatment for substance abuse and mental health issues.  The 
Board does observe, however, that a treatment note dated 
March 2005 shows that veteran was diagnosed and treated for 
syphilis in January 2004, nearly 30 years after the veteran 
was discharged from service.  The United States Court of 
Appeals for Veterans Claims has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2003).
  
Pursuant to Hickson, VA treatment records demonstrate that 
the veteran has a current medical disability as of January 
2004.  However, the veteran's claim in this instance 
ultimately fails because there is no evidence of record to 
show an in-service incurrence of syphilis.  Furthermore, 
there is no medical evidence of a nexus between the venereal 
disease in service and the present disability.  In fact, the 
VA physician's opinion provides significant evidence against 
his claim as does the significant lapse in time between 
discharge from service and the treatment and diagnosis of 
syphilis.  

While the veteran insists that he contracted syphilis in 
service while in Germany, this assertion alone is 
insufficient to establish service connection.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection at this time.  The veteran's syphilis was not 
present during service, and it has not been shown that it 
developed after service as a result of a service-related 
incident.  Accordingly, the Board finds that the veteran's 
syphilis was not incurred in service.

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and the representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran  about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in July 2004 informed the veteran of the type of evidence 
needed to substantiate his claim as well as an explanation of 
what evidence the veteran was to provide to VA in support of 
his claim and what evidence VA would attempt to obtain on his 
behalf.  The letter asked the veteran to furnish to VA any 
evidence in his possession that pertains to the claim and to 
ensure that VA receive any evidence that would support the 
claim.  The letter also asked the veteran to "send us [VA] 
any medical reports you have."  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with additional notice in March 2006 of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  It is noted 
that the letter was returned to VA by the postal service as 
it was mailed to an incorrect address.  To the extent that 
the letter was provided after the claim was first adjudicated 
in December 2004 and to the extent that it was mailed to an 
incorrect address, the error is not prejudicial in this 
particular case.  As the claim for service connection is 
being denied, no effective date or rating will be assigned at 
this time.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a C&P examination in 
connection with the current claim.    

The veteran was afforded an opportunity to testify at a DRO 
hearing in October 2005, failed to report for the hearing, 
and made no attempt to reschedule the hearing.  The Board 
also sought clarification as to whether the veteran wanted to 
be scheduled for a travel board hearing.  The veteran did not 
respond.  Accordingly, VA has not denied the veteran his 
right to a hearing on appeal.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with respect to the 
development of the evidence is required. 


ORDER

Service connection for syphilis is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


